                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         STEVE GARRISON,
                                   4                                                        Case No. 18-cv-05115-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER OF DISMISSAL WITHOUT
                                                 v.                                         PREJUDICE
                                   6
                                         BURGER KING INT.,
                                   7
                                                        Defendant.
                                   8

                                   9          Plaintiff filed the present pro se prisoner complaint under 42 U.S.C. § 1983. On

                                  10   September 10, 2018, mail directed to Plaintiff by the Court was returned to the Clerk of the Court

                                  11   with a handwritten notation that Plaintiff was “NIC [not in custody].” Dkt. 3. It was thus

                                  12   undeliverable and also given the following notation: “RETURN TO SENDER. ATTEMPTED -
Northern District of California
 United States District Court




                                  13   NOT KNOWN. UNABLE TO FORWARD.” Id. To date, Plaintiff has not updated his address

                                  14   with the Court or submitted any further pleadings in this case.

                                  15          Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address

                                  16   changes while an action is pending must promptly file a notice of change of address specifying the

                                  17   new address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when:

                                  18   (1) mail directed to the pro se party by the Court has been returned to the Court as not deliverable,

                                  19   and (2) the Court fails to receive within sixty days of this return a written communication from the

                                  20   pro se party indicating a current address. See L.R. 3-11(b).

                                  21          More than sixty days have passed since the mail directed to Plaintiff by the Court was

                                  22   returned as undeliverable. The Court has not received a notice from Plaintiff of a new address.

                                  23   Accordingly, the complaint is DISMISSED without prejudice pursuant to Rule 3-11 of the

                                  24   Northern District Local Rules. The Clerk of the Court shall close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 26, 2018

                                  27                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                    United States District Court Judge
